Citation Nr: 1732236	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  08-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

Entitlement to a rating in excess of 20 percent for the period prior to February 3, 2017, and in excess of 40 percent thereafter for residuals of an L4-5 laminectomy for herniated nucleus pulposus (low back disability).
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1973 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which increased the assigned disability rating for the Veteran's low back disability to 20 percent, effective June 7, 2007.

The Veteran testified at a before the undersigned Veterans Law Judge in August 2009.  A transcript of those proceedings is of record.

In October 2015, the Board denied a rating in excess of 20 percent for the low back disability and entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran appealed the Board's decision regarding the low back disability to the United States Court of Appeals for Veterans Claims (Court), which, in an August 2016 Order, granted the parties' Joint Motion for Partial Remand (JMPR), vacated the Board's October 2015 decision concerning an increased rating for the low back disability and remanded the case for compliance with the terms of the JMPR.  

When an attorney agrees to a JMPR based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion.  Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (citing Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006)), vacated and remanded sub nom. Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015).  Here, the JMPR stated that "Appellant is not pursuing an appeal of the Board's denial of his claim for a (TDIU)."  See JMPR at 2.  As the Veteran specifically waived appeal of the Board's determination with regard to the claim for entitlement to TDIU, and no argument has since been received as to that matter, the Board's October 2015 decision is considered to be final as to the issue.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; Carter, 26 Vet. App. 534, 542-43 (2014)("When parties enter into a Joint Motion for Remand, they imply that the terms of the agreement will control").

In November 2016, the Board remanded this case for further development consistent with the directions of the JMPR.  In an April 2017 rating decision, the RO increased the rating for the Veteran's low back disability to 40 percent disabling effective February 3, 2017 and assigned separate disability ratings for associated radiculopathy of the Veteran's lower extremities.  As this does not represent a full grant of the benefits sought however, the issue remains under appeal and has thus returned to the Board for appellate review.


FINDINGS OF FACT

1.  From June 7, 2007 to February 3, 2017, the Veteran's low back disability resulted in forward flexion of the thoracolumbar spine to 30 degrees or less.

2.  At no point during the appeal period has the Veteran's low back disability been productive of ankylosis or incapacitating episodes as defined by VA.

3.  From June 7, 2007, the Veteran's left lower extremity has been manifested by no more than mild incomplete paralysis.

4.  From June 7, 2007 to December 20, 2011, the Veteran's right lower extremity was manifested by no more than mild incomplete paralysis.  

5.  From December 21, 2011, the Veteran's right lower extremity has been manifested by no more than moderate incomplete paralysis.



CONCLUSIONS OF LAW

1.  From June 7, 2007 to February 3, 2017, the criteria for an initial rating of 40 percent for the low back disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.71a Diagnostic Code 5237 (2016).   

2.  The criteria for a rating in excess of 40 percent for the low back disability are not met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.71a Diagnostic Code 5237 (2016).   

3.  From June 7, 2007, the criteria for a 10 percent rating, and no higher, for radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.71a, 4.124a, Diagnostic Code 8520 (2016).   

4.  From June 7, 2007 to December 20, 2011, the criteria for a 10 percent rating, and no higher, for radiculopathy of the right lower extremity are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.71a, 4.124a, Diagnostic Code 8520 (2016).   

5.  From December 21, 2011, the criteria for a 20 percent rating, but no higher, for radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.71a, 4.124a, Diagnostic Code 8520 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the July 2007 rating decision currently on appeal, the RO increased the Veteran's disability rating to 20 percent.  The Veteran's rating has since been increased to 40 percent and he has received 20 and 10 percent disability ratings for associated radiculopathy of the right and left lower extremities respectively, all effective February 3, 2017.  The Veteran seeks a higher rating due to pain and limited range of motion that impacts his ability to sit, stand and walk and prevents him from golfing, doing dishes, and lawn-mowing. 

A.  Applicable Law

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The appeal period before the Board is from June 7, 2006, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  The Veteran is currently rated under Diagnostic Codes 5010 and 5237 for degenerative arthritis rated as limitation of motion due to lumbosacral strain.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5237, a 40 percent rating is assigned for 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran is also in receipt of disability ratings for bilateral lower extremity radiculopathy under Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.    

Intervertebral Disc Syndrome (IVDS) is to be evaluated either under the General Rating Formula or under the Formula for Rating IVDS Based on the Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243 and Note 6.  Under the IVDS formula, a maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1). 
B.  Analysis and Findings

Having considered the medical and lay evidence of record, the Board finds that a disability rating of 40 percent for the low back disability is warranted from June 7, 2007 to February 2, 2017 pursuant to Diagnostic Code 5237.  This is based upon findings of lumbar spine forward flexion limited to 30 degrees with pain in a January 2009 private treatment record and during the December 2011 VA examination.  Additionally, the June 2007 VA examiner noted that the Veteran was in a forward flexed position, at 20 degrees, and could only achieve 45 degrees of self-limited flexion.  In the supine position, pain was reported at 40 degrees.  The examiner noted additional "significant" functional loss, but did not specify that additional loss in degrees.  These findings of only 25 degrees of total flexion at that time, and only 20 when considering pain, is equivalent to a finding of flexion to 30 degrees or less.  This award considers the Veteran's assertions of constant pain on motion and at rest which results in limitation of motion, interference with standing, walking, sitting, bending and lifting that adversely impacts chores, recreation, and sleep and requires his use of assistive devices.  Moreover, as the Veteran has been awarded the maximum rating based on loss of motion for the entire appeal period, any concerns with the adequacy of his examinations from a functional loss perspective are rendered moot.

A rating in excess of 40 percent is not warranted at any point during the appeal period, as the Veteran does not assert that he has ankylosis of the lumbar spine and the record does not reflect otherwise.  See, e.g., June 2007, December 2011 and February 2017 VA examination reports.  As such, a higher rating is not warranted under Diagnostic Code 5237.

Nor is there any evidence of incapacitating episodes as contemplated within the applicable rating criteria, let alone six weeks over a period of 12 months of such episodes, to allow for an increased rating based on IVDS during this period.  See, e.g., June 2007, December 2011 VA examination reports.  In this regard, the February 2017 VA examiner noted incapacitating episodes totalling at least six weeks over the past 12 months; however, such finding was based on the Veteran's reports of 'incapacitation' around five or six days per month.  This reflects a misunderstanding of the nature of an incapacitating episode, as they require bedrest prescribed by a physician and treatment by a physician in response.  In any event, even if the Board were to rate the Veteran at 60 percent under Diagnostic Code 5243 based on this finding of incapacitating episodes, it would be less advantageous than employing Diagnostic Code 5237 along with his separately rated neurological disabilities, for reasons outlined below.  Thus, the Board will retain the Veteran's rating under Diagnostic Code 5237.

Separate compensable ratings for right and left lower extremity radiculopathy are warranted throughout the appeal period.  The December 2007 VA examiner noted a sensory deficit but could not specify a level, and also noted absent ankle jerks.  The December 2011 examiner noted absent ankle and knee reflexes, and decreased and absent sensation in the extremities; there were no symptoms of radiculopathy in the left, but severe intermittent pain and moderate numbness on the right, with an assessment of no left-sided radiculopathy and moderate right-sided radiculopathy.   The most recent February 3, 2017 examination shows decreased sensation and positive straight leg raising test, with moderate paresthesias and numbness and mild constant pain in the right leg and no numbness, pain, paresthesias or dysthesias in the left leg.  The examiner diagnosed mild left sided radiculopathy and moderate right sided radiculopathy.  No muscle atrophy has been detected in either leg at any point in the appeal period, and as of the Veteran's most recent examination he had full strength in all relevant muscle movements except for his left big toe extension, which was slightly diminished.  These findings support assignment of a separate 10 percent rating for the left lower extremity radiculopathy since June 7, 2007, based on mild wholly sensory findings. A 10 percent rating for right lower extremity radiculopathy is warranted based on mild wholly sensory findings from June 7, 2007 to December 10, 2011, followed by a 20 percent rating from December 11, 2011, when his radiculopathy was moderate in severity.  38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 8520.

While the Veteran has reported voiding and erectile dysfunction due to his back disability (see November 2007 Notice of Disagreement), he is not competent to opine on the etiology of any such secondary disability.  Critically, the December 2015 VA examiner specifically found no evidence of any voiding condition secondary to the back disability, and was unable to comment on any erectile dysfunction without speculation.  Thorough rationales were provided for both conclusions, and there is no competent evidence to the contrary.  Thus, separate compensable ratings for voiding and erectile dysfunction are not established.  Finally, scarring associated with the lumbar spine disability has never been described as painful, unstable, greater than 39 square centimeters or causing any functional loss.  Thus, a separate compensable rating for scarring is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.


ORDER

From June 7, 2007 to February 3, 2017, a rating of 40 percent for the low back disability is granted. 

A rating in excess of 40 percent for the low back disability is denied for the entire appeal period.

From June 7, 2007, a 10 percent rating, and no higher, for left lower extremity radiculopathy is granted. 

From June 7, 2007 to December 20, 2011, a 10 percent rating, and no higher, for right lower extremity radiculopathy is granted. 

From December 21, 2011, a 20 percent rating, and no higher, for right lower extremity radiculopathy is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


